
	

113 HR 4584 IH: Electric CARS Act
U.S. House of Representatives
2014-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4584
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2014
			Mr. Welch (for himself, Mr. Owens, and Mr. Huffman) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase and extend the new qualified plug-in
			 electric drive motor vehicles credit and to enable such credit to be
			 converted to a rebate at the point of sale.
	
	
		1.Short titleThis Act may be cited as the Electric Credit Access Ready at Sale Act of 2014 or the Electric CARS Act.
		2.Extension and modification of new qualified plug-in electric drive motor vehicles credit
			(a)Increase in maximum creditParagraph (3) of section 30D(b) of the Internal Revenue Code of 1986 is amended by striking $5,000 and inserting $7,500.
			(b)ExtensionSubsection (e) of section 30D of such Code is amended to read as follows:
				
					(e)TerminationThis section shall not apply to vehicles sold after December 31, 2020..
			(c)Credit may be assigned to sellerSubsection (f) of section 30D of such Code is amended by adding at the end the following new
			 paragraph:
				
					(8)Credit may be assigned to seller
						(A)In generalThe credit which would (but for this paragraph) be allowed with respect to a vehicle under
			 subsection (a) for any taxable year to any person (hereafter in this
			 paragraph referred to as the initial taxpayer)—
							(i)if assigned by the initial taxpayer to the person who sold such vehicle to the initial taxpayer,
			 may be taken into account by such person, and
							(ii)shall not be taken into account by the initial taxpayer.Any person to whom such credit is assigned under clause (i) shall be treated for purposes of this
			 title as the taxpayer that placed such vehicle in service.(B)Disclosure requirementSubparagraph (A) shall not apply with respect to any vehicle unless the person to whom the credit
			 is assigned clearly discloses in writing to the initial taxpayer the
			 amount of the credit allowable under subsection (a) with respect to such
			 vehicle (determined without regard to subsection (c))..
			(d)Effective date
				(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to vehicles
			 acquired after the date of the enactment of this Act.
				(2)Subsection (c)The amendment made by subsection (c) shall apply to vehicles acquired more than 60 days after the
			 date of the enactment of this Act.
				
